Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 23 August 2022 have been fully considered but they are not persuasive. 
Regarding Applicant’s argument that “Applicant respectfully submits that the amended claims overcome the rejections of record. As correctly recognized by the Examiner during the telephonic interview, Applicant submits that the applied combination of prior art references fails to disclose or fairly suggest: an upper major surface comprising a plurality of upper ribs, each upper rib being V-shaped and having a curved distal end point, adjacent upper ribs being separated by a valley comprising opposing straight sides, and a curved end terminating the opposing straight sides, and a plurality of upper slots opposite and longitudinally spaced from said plurality of upper ribs (Amended Independent Claim 1). Rather, as perhaps best seen in Figure 8 of Liu et al., reproduced below, the cited rib structure in Liu et al. has truncated distal ends. During the telephonic interview, the Examiner invited Applicant to provide evidence for supporting the criticality of the claimed rib features of the claims. To that end, the Daniels Declaration recites: the claimed rib structure is very helpful for the functionality of the claimed invention. In particular, the first rib pattern of the claimed invention is placed where the hip of the patient would be positioned during treatment. In typical foam mattresses, when the head section is placed into an articulated mode (where the head section is elevated), the foam mattress would bind and protrude out laterally, which is not desirable. Moreover, in the articulated mode, the foam surface receiving the hip of the patient has an undesirable rigidity due to the compaction of the foam material. The ribs of the claimed invention address this problem, and prevent lateral bulging and provide a consistent surface for the patient when the head section is in the articulated mode, thereby supporting the other elements of the surface and their performance for ongoing pressure and surface space management. This is critical for patient care since many therapies are administered to the patient while the head section is in the articulated mode. Moreover, the claimed rib structure enhances the durability of the mattress. In typical foam mattresses, the cycling into and out of the articulated mode may fatigue the foam material. The claimed rib structure addresses this issue with typical mattresses. These same benefits also apply to the articulated mode for the heel and foot elevation features of the claimed invention,” the Examiner respectfully disagrees. 
Although, the Examiner recognizes the expertise and declaration provided by Michelle Daniels, the declaration is insufficient to overcome the rejections of the claims in view of the combined teachings of Gowda or Stolpmann and Liu. Applicant’s arguments that Liu teaches a different shaped rib than is claimed valid but evidence for the criticality of the claimed shape has not been found. Liu teaches a foam base member (comprising portions 50 and 40 of Liu) that has a plurality of upper ribs (51 of Liu shown in at least Fig. 8), each upper rib being V-shaped (as shown in Fig. 1 of Liu) and having a […] distal end (see ends of ribs shown in at least Fig. 1 of Liu) […] adjacent upper ribs being separated by a valley comprising opposing straight sides (see the straight sides of the ribs forming a valley in Fig. 1 of Liu), and a curved end terminating the opposing straight sides (see the curved end portion forming the end of the valley in at least Figs. 1 and 8 of Liu), and a plurality of upper slots opposite and longitudinally spaced from said plurality of upper ribs (see the plurality of slots which are not numbered but on the upper surface spaced from the plurality of upper ribs as shown in Fig. 8 of Liu), and a lower major surface opposing said upper major surface (see the bottom surface of the member shown in Fig. 8 of Liu). Liu does not teach that the ribs have a curved distal end point. However, Liu does disclose “the amount and position of the first notches 51 and the second notches 52 may be varied according to different needs and therefore are not limited to this embodiment”. There is no evidence in the Applicant’s original disclose or in the declaration to support the criticality of the curved distal end point. Changing the shape of Liu’s notches to include a curved distal end point would be obvious to one having ordinary skill in the art since changing the number and/or shape of the grooves would result in more or less articulation of the mattress. The Declaration dated 23 August 2022 describes the importance of the placement of the ribs and notches in paragraph 6 but does not provide evidence that the curved distal end is critical. 
Regarding Applicant’s arguments that “Moreover, Applicant respectfully submits that the skilled person would not hypothetically modify Gowda et al.'s or Stolpmann et al.'s foam layer to include the features from the fall prevention rail of Liu et al. In particular, Applicant notes that: the skilled person would recognize that the side rails in Liu et al. are not intended to receive the patient during treatment. Rather, these structures keep the patient on "the first supporting part 10, the second supporting part 20 and the third supporting part 30 together define a supporting surface S, on which a patient may lie". (Paragraph 31). Because of this, the skilled person would consider the placement of side rail notches in the foam layer of Gowda et al. to not have a reasonable likelihood of success and would be taught away from such a combination,” the Examiner respectfully disagrees. As previously stated in the Non-Final Rejection dated 23 May 2022, both Liu and Gowda teach a crib structure (506 of Gowda and the combined 50 and 40 of Liu forming a crib structure for supporting the center cell members). As best understood by the Applicant’s disclosure, it appears that the base layer is also a crib structure (see at least paragraph [0034] of the Applicant’s original disclosure that states “The hospital bed mattress 14 illustratively includes first and second rails 32a-32b configured to retain the patient 21. Helpfully, the first and second rails 32a-32b may prevent accidental falls. In particular, the firm first and second rails 32a-32b as part of the design of the foam crib will assist with ingress and egress, and will reduce the falls that can occur with air only surfaces as patients are sitting on the side of the bed for therapy intervention or in preparation for ingress and egress” as well as Figure 2 and paragraph [0041] which states “The base foam layer 315 illustratively includes an upper surface, and an opposing lower surface. The upper surface illustratively includes a section 338 comprising a plurality of ribs. Advantageously, the base foam layer 315 provides a foam "crib" that provides supportive assistance but allows flexibility to align therapy with the function of the supporting frame.” Based on the teachings of Liu, Stolpmann and Gowda as well as the applicant’s disclosure, one can ascertain that the combination of Gowda and Liu or Stolpmann and Liu would function in the same manner as the applicant’s claimed invention. Additionally, although Applicant argues that the fall prevention structures of Liu are not intended to receive a patient during treatment, they are still part of the mattress of Liu and form part of the top surface which is capable of receiving a patient in the same way as Gowda and Stolpmann. Finally, the Applicant’s arguments in paragraph 6 of the Declaration are directed towards the intended use of the mattress comprising the ribs and slots. The inventor argues that “the first rib pattern is placed the hip of the patient would be positioned during treatment. In typical foam mattresses, when the head section is placed into an articulated mode, the foam mattress would bind and protrude out laterally, which is not desirable. Moreover, in the articulated mode, the foam surface receiving the hip of the patient has an undesirable rigidity due to the compaction of the foam material. The ribs of the claimed invention address this problem, and prevent lateral bulging and provide a consistent surface for the patient when the head section is in the articulated mode, thereby supporting the other elements of the surface and their performance for ongoing pressure and surface space management.” Although, the Examiner acknowledges the inventor’s opinions and expertise, the arguments are not persuasive in overcoming the prior art of Gowda or Stolpmann in view of Liu. Foremost, the invention of Liu has ribs positioned at almost identical longitudinal locations along the fall prevention structures and are taught to relieve stress for articulation. The claims currently do not require the ribs and slots to extend an entire lateral width of the foam base and the Examiner does not believe that this would be supported by the original disclosure. As currently presented, Gowda or Stolpmann combined with the teachings of Liu make obvious the claimed invention.

The declaration under 37 CFR 1.132 filed 23 August 2022 is insufficient to overcome the rejection of the claims based upon Gowda or Stolpmann in via of Liu as set forth in the last Office action because of the reasons provided above regarding the non-persuasive arguments.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6, 7, 17, 19, and 22-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gowda et al. (US 2014/0101861, hereinafter Gowda), hereinafter referred to as Gowda, in view of Liu et al. (EP 3,320,886), hereinafter referred to as Liu.
Regarding claim 1: Gowda discloses a hospital bed (see at least Fig. 1 of Gowda) comprising: a support structure (bed frame 12 of Gowda); a controller (controller 180 of Gowda); a pressure source coupled to said controller (fluid supply 174 discussed in paragraph [0095] of Gowda); and a hospital bed mattress (patient support 100 of Gowda) carried by said support structure and having first and second ends (see at least Figs. 1-3 of Gowda), and first and second sides extending between the first and second ends (see at least Figs. 1-3 of Gowda), said hospital bed mattress comprising a base foam layer (foam base 506 of Gowda) extending from the first side of the hospital bed mattress to the second side of the hospital bed mattress (see at least Fig. 16 of Gowda) comprising opposing first and second ends (see Fig. 16 of Gowda which shows first and second ends of a foam base 506), the first end of the base foam layer to receive a head of a patient, the second end of the base foam layer to receive feet of the patient (left and right ends of portion 506 as shown in Fig. 16 of Gowda), […] a plurality of transverse bladder pairs extending over said base foam layer and being coupled to said pressure source (see at least Fig. 5 showing the inflatable layers 512, 510, 506 above foam layer 506 and Fig. 20 showing transverse bladder pairs 680 as discussed in paragraph [0159] of Gowda), said plurality of transverse bladder pairs extending between the first and second sides and configured to provide longitudinal pressure differential and lateral pressure differential (see paragraph [0200] of Gowda which discusses an alternating pressure therapy), and a multi-layer removable encasement (cover assembly 520 coupled to base assembly 502 of Gowda) surrounding said base foam layer and said plurality of transverse bladder pairs (see at least Fig. 12 and paragraph [0137] of Gowda which discloses cover assembly 520 coupling to base assembly 502 “to retain intermediate base 504, foam base 506, inflatable cell base 508, inflatable cell assembly 510, turning cell assembly 512, foam sheet 514, intermediate cover 516, and side bolsters 518 within an interior defined by base assembly 502 and cover assembly 520”).
Gowda does not explicitly disclose an upper major surface comprising a plurality of upper ribs, and a plurality of upper slots opposite and longitudinally spaced from said plurality of upper ribs, and a lower major surface opposing said upper major surface. 
Liu teaches a foam base member (comprising portions 50 and 40 of Liu) that has a plurality of upper ribs (51 of Liu shown in at least Fig. 8), each upper rib being V-shaped (as shown in Fig. 1 of Liu) and having a […] distal end (see ends of ribs shown in at least Fig. 1 of Liu) […] adjacent upper ribs being separated by a valley comprising opposing straight sides (see the straight sides of the ribs forming a valley in Fig. 1 of Liu), and a curved end terminating the opposing straight sides (see the curved end portion forming the end of the valley in at least Figs. 1 and 8 of Liu), and a plurality of upper slots opposite and longitudinally spaced from said plurality of upper ribs (see the plurality of slots which are not numbered but on the upper surface spaced from the plurality of upper ribs as shown in Fig. 8 of Liu), and a lower major surface opposing said upper major surface (see the bottom surface of the member shown in Fig. 8 of Liu). Liu does not teach that the ribs have a curved distal end point. However, Liu does disclose “the amount and position of the first notches 51 and the second notches 52 may be varied according to different needs and therefore are not limited to this embodiment”. One having ordinary skill in the art at the time the invention was filed would find it obvious to include slots and ribs as taught by Liu in the foam base of Gowda for the purpose of enabling use with an articulating bed frame to enable positioning of the patient at different articulated positions and so that the notches serve as a fulcrum therefore reducing the deforming stress when bent (see at least paragraphs [0047] and [0048] of Liu).  Liu does not explicitly disclose that the distal ends of the ribs are curved distal end points. However, there is no evidence in the Applicant’s original disclose or in the declaration to support the criticality of the curved distal end point. Changing the shape of Liu’s notches to include a curved distal end point would be obvious to one having ordinary skill in the art since changing the number and/or shape of the grooves would result in more or less articulation of the mattress. A change in the shape of a prior art device is a design consideration within the level of skill of one skilled in the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). See MPEP 2144.04.


Regarding Claim 3: Gowda in view of Liu make obvious the hospital bed of claim 1 wherein said lower major surface comprises a plurality of lower ribs, and a plurality of lower slots, the plurality of lower ribs being vertically aligned with said plurality of upper slots, the plurality of lower slots being vertically aligned with said plurality of upper ribs (see at least Fig. 8 and paragraphs [0047]-[0048] of Liu).
Regarding Claim 6: Gowda in view of Liu make obvious the hospital bed of claim 1 wherein each transverse bladder pair of said plurality of transverse bladder pairs comprises first and second overlapping bladders (see Fig. 20 and paragraph [0158] of Gowda).  
Regarding Claim 7: Gowda in view of Liu make obvious the hospital bed of claim 6 wherein each of said first and second overlapping bladders has a triangle-shape (see Fig. 20 and paragraph [0158] of Gowda).
Regarding Claim 17: Gowda discloses a method of making a hospital bed  comprising: providing a support structure (bed frame 12 of Gowda); coupling a pressure source to a controller (fluid supply 174 discussed in paragraph [0095] of Gowda and controller 180 of Gowda); and positioning a hospital bed mattress to be carried by the support structure and having first and second ends (see at least Figs. 1-3 of Gowda), and first and second sides extending between the first and second ends, the hospital bed mattress comprising a base foam layer (foam base 506 of Gowda) extending from the first side of the hospital bed mattress to the second side of the hospital bed mattress (see foam base 506 of Gowda) comprising opposing first and second ends (see foam base 506 of Gowda), the first end to receive a head of a patient, the second end to receive feet of the patient  (see Fig. 16 of Gowda which shows first and second ends of a foam base 506), […] a plurality of transverse bladder pairs extending over the base foam layer and being coupled to the pressure source (see at least Fig. 5 showing the inflatable layers 512, 510, 506 above foam layer 506 and Fig. 20 showing transverse bladder pairs 680 as discussed in paragraph [0159] of Gowda), the plurality of transverse bladder Page 7 of 12In re Patent Application of:DANIELS ET AL.Serial No. 16/023,319Filed: JUNE 29, 2018pairs extending between the first and second sides and configured to provide longitudinal pressure differential and lateral pressure differential (see paragraph [0200] of Gowda which discusses an alternating pressure therapy), and a multi-layer removable encasement surrounding the base foam layer and the plurality of transverse bladder pairs (cover assembly 520 coupled to base assembly 502 of Gowda).  
Gowda does not disclose an upper major surface comprising a plurality of upper ribs, and a plurality of upper slots opposite and longitudinally spaced from the plurality of upper ribs, and a lower major surface opposing the upper major surface.
However, Liu teaches a foam base member that has a plurality of upper ribs (51 of Liu shown in at least Fig. 8) each upper rib being V-shaped (see Figs. 1 and 8 of Liu showing V-shaped ribs) and having a […] distal end […] (see the distal ends of the ribs of Liu), adjacent upper ribs being separated by a valley comprising opposing straight sides (see the valleys of Liu formed by straight sides), and a curved end terminating the opposing straight sides (see the bottoms of the valleys formed by the straight sides of Liu), and a plurality of upper slots opposite and longitudinally spaced from said plurality of upper ribs (see the plurality of slots which are not numbered but on the upper surface spaced from the plurality of upper ribs as shown in Fig. 8 of Liu), and a lower major surface opposing said upper major surface (see the bottom surface of the member shown in Fig. 8 of Liu). 
Liu does not teach that the ribs have a curved distal end point. However, Liu does disclose “the amount and position of the first notches 51 and the second notches 52 may be varied according to different needs and therefore are not limited to this embodiment”. One having ordinary skill in the art at the time the invention was filed would find it obvious to include slots and ribs as taught by Liu in the foam base of Gowda for the purpose of enabling use with an articulating bed frame to enable positioning of the patient at different articulated positions and so that the notches serve as a fulcrum therefore reducing the deforming stress when bent (see at least paragraphs [0047] and [0048] of Liu).  Liu does not explicitly disclose that the distal ends of the ribs are curved distal end points. However, there is no evidence in the Applicant’s original disclose or in the declaration to support the criticality of the curved distal end point. Changing the shape of Liu’s notches to include a curved distal end point would be obvious to one having ordinary skill in the art since changing the number and/or shape of the grooves would result in more or less articulation of the mattress. A change in the shape of a prior art device is a design consideration within the level of skill of one skilled in the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). See MPEP 2144.04.
Regarding Claim 19: Gowda in view of Liu make obvious the method of claim 17 wherein the lower major surface comprises a plurality of lower ribs, and a plurality of lower slots, the plurality of lower ribs being vertically aligned with the plurality of upper slots, the plurality of lower slots being vertically aligned with the plurality of upper ribs (see at least Fig. 8 and paragraphs [0047]-[0048] of Liu).  
Regarding Claims 22 and 24: Gowda in view of Liu make obvious the hospital bed of claims 1 and 17 wherein adjacent ribs are separated by a valley comprising opposing straight sides, and a curved end terminating the opposing straight sides (see Fig. 8 of Liu). 
Regarding Claims 23 and 25: Gowda in view of Liu make obvious the hospital bed of claims 1 and 17 wherein each slot comprises a first portion extending substantially perpendicular from the upper major surface, and a second portion extending from the first portion and defining a circle-shaped recess (see Fig. 8 of Liu).  

Claims 4, 10, 13, 14, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gowda in view of Liu and in view of Poston et al. (US 2012/0255120, hereinafter Poston).
Regarding Claim 4: Gowda and Liu make obvious the hospital bed of claim 1 wherein said multi-layer removable encasement comprises a top coating layer (see fire barrier layer 722 of Gowda), a spacer layer under said top coating layer (see paragraph [0164] and Fig. 23 of Gowda which teaches a spacer material layer 724), a [stretchable] layer under said spacer layer (intermediate cover 516 made of a stretchable material as disclosed in paragraph [0160] of Gowda), and a … fabric layer under said [stretchable] layer (see paragraph [0134] of Gowda discussing the material of layer 544 of the base assembly 502).  
Gowda does not explicitly disclose that the stretchable material layer 516 is elastane or wherein the waterproof material of layer 544 is breathable. 
However, Poston teaches forming an encasement for a mattress that is breathable and waterproof (see at least paragraph [0003] of Poston) and comprising spandex or elastane (see at least paragraph [0013] of Poston).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to choose a spandex or elastane fabric and a breathable waterproof material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. See MPEP 2144.07.
Regarding claim 10: Gowda discloses a hospital bed (see at least Fig. 1 of Gowda) comprising: a support structure (bed frame 12 of Gowda); a controller (controller 180 of Gowda); a pressure source coupled to said controller (fluid supply 174 discussed in paragraph [0095] of Gowda); and a hospital bed mattress (patient support 100 of Gowda) carried by said support structure and having first and second ends, and first and second sides extending between the first and second ends (see at least Figs. 1-3 of Gowda), said hospital bed mattress comprising a base foam layer (foam base 506 of Gowda) extending from the first side of the hospital bed mattress to the second side of the hospital bed mattress (see Fig. 16 of Gowda) comprising opposing first and second ends, the first end of the base foam layer to receive a head of a patient, the second end of the base foam layer to receive feet of the patient, an upper major surface (see Fig. 16 of Gowda) […] and a lower major surface (see Fig. 16 of Gowda), a plurality of transverse bladder pairs extending over said base foam layer and being coupled to said pressure source (see at least Fig. 5 showing the inflatable layers 512, 510, 506 above foam layer 506 and Fig. 20 showing transverse bladder pairs 680 as discussed in paragraph [0159] of Gowda), said plurality of transverse bladder pairs extending between the first and second sides and configured to provide longitudinal pressure differential and lateral pressure differential (see paragraph [0200] of Gowda which discusses an alternating pressure therapy), and a multi-layer removable encasement (cover assembly 520 coupled to base assembly 502 of Gowda) surrounding said base foam layer comprising opposing first and second ends, the first end to receive a head of a patient, the second end to receive feet of the patient (left and right ends of portion 506 as shown in Fig. 16 of Gowda), and a plurality of transverse bladder pairs (see at least Fig. 12 and paragraph [0137] of Gowda which discloses cover assembly 520 coupling to base assembly 502 “to retain intermediate base 504, foam base 506, inflatable cell base 508, inflatable cell assembly 510, turning cell assembly 512, foam sheet 514, intermediate cover 516, and side bolsters 518 within an interior defined by base assembly 502 and cover assembly 520”), said multi-layer removable encasement comprising a top coating layer (see fire barrier layer 722 of Gowda), a spacer layer under said top coating layer (see paragraph [0164] and Fig. 23 of Gowda which teaches a spacer material layer 724), a …[stretchable] layer under said spacer layer (intermediate cover 516 made of a stretchable material as disclosed in paragraph [0160] of Gowda), a … fabric layer under said [stretchable] layer (see paragraph [0134] of Gowda discussing the material of layer 544 of the base assembly 502).
Gowda does not explicitly disclose an upper major surface comprising a plurality of upper ribs, and a plurality of upper slots opposite and separate from said plurality of upper ribs, and a lower major surface comprising a plurality of lower ribs, and a plurality of lower slots, the plurality of lower ribs being vertically aligned with said plurality of upper slots, the plurality of lower slots being vertically aligned with said plurality of upper ribs or that the stretchable material layer is elastane or wherein the waterproof material of layer is breathable. 
However, Liu teaches a foam base member (comprising elements 50 and 40 of Liu) that has a plurality of upper ribs (51 of Liu shown in at least Fig. 8), each upper rib being V-shaped and having a […] distal end […], adjacent upper ribs being separated by a valley comprising opposing straight sides (see at least Figs. 1 and 8 of Liu showing the valley formed by straight sides) and a curved end terminating the opposing straight sides (see the ends of the curved sides of Liu forming the end of the valley), and a plurality of upper slots opposite and longitudinally spaced from said plurality of upper ribs (see the plurality of slots which are not numbered but on the upper surface spaced from the plurality of upper ribs as shown in Fig. 8 of Liu), and a lower major surface comprising a plurality of lower ribs, each lower rib being V-shaped and having a […] distal end […] (see the V-shaped lower ribs of Liu as shown in at least Figs. 1 and 8), adjacent lower ribs being separated by a valley comprising opposing straight sides, and a curved end terminating the opposing straight sides (see at least Figs. 1 and 8 of Liu showing the end of the valley forming the lower ribs), and a plurality of lower slots, the plurality of lower ribs being vertically aligned with said plurality of upper slots, the plurality of lower slots being vertically aligned with said plurality of upper ribs (see the bottom surface of  the member shown in Fig. 8 of Liu comprising slots and ribs being aligned with and opposite from the ribs and slots of the upper surface respectively). 
Liu does not teach that the respective upper and lower ribs have a curved distal end point. However, Liu does disclose “the amount and position of the first notches 51 and the second notches 52 may be varied according to different needs and therefore are not limited to this embodiment”. One having ordinary skill in the art at the time the invention was filed would find it obvious to include slots and ribs as taught by Liu in the foam base of Gowda for the purpose of enabling use with an articulating bed frame to enable positioning of the patient at different articulated positions and so that the notches serve as a fulcrum therefore reducing the deforming stress when bent (see at least paragraphs [0047] and [0048] of Liu).  Liu does not explicitly disclose that the distal ends of the ribs are curved distal end points. However, there is no evidence in the Applicant’s original disclose or in the declaration to support the criticality of the curved distal end point. Changing the shape of Liu’s notches to include a curved distal end point would be obvious to one having ordinary skill in the art since changing the number and/or shape of the grooves would result in more or less articulation of the mattress. A change in the shape of a prior art device is a design consideration within the level of skill of one skilled in the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). See MPEP 2144.04.
Poston teaches forming an encasement for a mattress that is breathable and waterproof (see at least paragraph [0003] of Poston) and comprising spandex or elastane (see at least paragraph [0013] of Poston).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to choose a spandex or elastane fabric and a breathable waterproof material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. See MPEP 2144.07.
Regarding Claim 13: Gowda in view of Liu and Poston make obvious the hospital bed of claim 10 wherein each transverse bladder pair of said plurality of transverse bladder pairs comprises first and second overlapping bladders (see Fig. 20 and paragraph [0158] of Gowda).    
Regarding Claim 14: Gowda in view of Liu and Poston make obvious the hospital bed of claim 13 wherein each of said first and second overlapping bladders has a triangle-shape (see Fig. 20 and paragraph [0158] of Gowda).    
Regarding Claim 20: Gowda in view of Liu make obvious the method of claim 17 and wherein said multi-layer removable encasement comprises a top coating layer (see fire barrier layer 722 of Gowda), a spacer layer under said top coating layer (see paragraph [0164] and Fig. 23 of Gowda which teaches a spacer material layer 724), an [stretchable] layer under said spacer layer (intermediate cover 516 made of a stretchable material as disclosed in paragraph [0160] of Gowda), and a … fabric layer under said [stretchable] layer (see paragraph [0134] of Gowda discussing the material of layer 544 of the base assembly 502).  
Gowda does not explicitly disclose that the stretchable material layer 516 is elastane or wherein the waterproof material of layer 544 is breathable. 
However, Poston teaches forming an encasement for a mattress that is breathable and waterproof (see at least paragraph [0003] of Poston) and comprising spandex or elastane (see at least paragraph [0013] of Poston).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to choose a spandex or elastane fabric and a breathable waterproof material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. See MPEP 2144.07.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gowda in view of Liu in view of Mulkey (US 1,709,995).
Regarding Claim 8: Gowda discloses the hospital bed of claim 1 but does not disclose a plurality of handles extending outward from the first and second sides of said hospital bed mattress.
However, Mulkey teaches a mattress comprising handles (see handles 8 of Mulkey). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to form the mattress of Gowda’s invention with handles for the predictable results of aiding in the transport of the mattress from one position to a second position.  

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gowda in view of Liu in view of Murch et al. (US 4,230,822, hereinafter Murch). 
Regarding Claim 9:  Gowda in view of Liu make obvious the hospital bed of claim 1 but does not disclose wherein said base foam layer comprises a rigid foam. 
However, Murch teaches a rigid fire-retardant polyurethane foam which “chars are stronger and more resistant to removal…and exhibit good resistance to leaching” (see at least Col. 4, line 59-Col. 5, line 8 of Murch). 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to utilize a rigid fire retardant polyurethane foam as taught by Murch for the base foam layer of Gowda’s invention for the purpose of adding fire-retardant properties with the benefits described by Murch.  

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gowda in view of Liu and Poston in view of Mulkey (US 1,709,995), hereinafter referred to as Mulkey.
Regarding Claim 15: Gowda in view of Liu and Poston make obvious the hospital bed of claim 10 but do not explicitly disclose further comprising a plurality of handles extending outward from the first and second sides of said hospital bed mattress.
However, Mulkey teaches a mattress comprising handles (see handles 8 of Mulkey). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to form the mattress of Gowda’s invention with handles for the predictable results of aiding in the transport of the mattress from one position to a second position.  

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gowda in view of Liu and Poston further in view of Murch.
Regarding Claim 16:  Gowda in view of Liu and Poston make obvious the hospital bed of claim 10 but does not disclose wherein said base foam layer comprises a rigid foam. 
However, Murch teaches a rigid fire-retardant polyurethane foam which “chars are stronger and more resistant to removal…and exhibit good resistance to leaching” (see at least Col. 4, line 59-Col. 5, line 8 of Murch). 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to utilize a rigid fire retardant polyurethane foam as taught by Murch for the base foam layer of Gowda’s invention for the purpose of adding fire-retardant properties with the benefits described by Murch.  

Claim 1 is alternatively rejected under 35 U.S.C. 103 as being unpatentable over Stolpmann et al. (US 6,212,718), hereinafter Stolpmann in view of Liu.
Regarding Claim 1: Stolpmann discloses a hospital bed (mattress structure 30 of Stolpmann) comprising: a support structure (not shown but Stolpmann discloses “Anti-skid pad 35 frictionally engages the bed or table” in Col. 7, lines 15-22 of Stolpmann); a controller (see the controller shown in Fig. 22 of Stolpmann); a pressure source (pressure system 170 and compressor 174 of Stolpmann) coupled to said controller (see the controller shown in Fig. 22 and Figs. 6 and 7 of Stolpmann); and a hospital bed mattress carried by said support structure and having first and second ends (see at least Fig. 1 of Stolpmann), and first and second sides extending between the first and second ends (see at least Fig. 1 of Stolpmann), said hospital bed mattress comprising a base foam layer extending from the first side of the hospital bed mattress to the second side of the hospital bed mattress and comprising opposing first and second ends (see foam base 48 of Stolpmann), the first end of the base foam layer to receive a head of a patient, the second end of the base foam layer to receive feet of the patient (see at least Col. 3, lines 62-67 of Stolpmann which discusses the foam blocks extending between head and foot ends of the mattress), an upper major surface (see Fig. 1 of Stolpmann) […] and a lower major surface opposing said upper major surface (see Fig. 1 of Stolpmann), a plurality of transverse bladder pairs extending over said base foam layer and being coupled to said pressure source (see at least Fig. 1 of Stolpmann which shows bladders 52 coupling to the pressure source via hoses 92), said plurality of transverse bladder pairs extending between the first and second sides and configured to provide longitudinal pressure differential and lateral pressure differential (see at least Col. 13, lines 41-46 of Stolpmann which discusses using a microprocessor to cyclically adjust the pressure in the mattress zones), and a multi-layer removable encasement surrounding said base foam layer and said plurality of transverse bladder pairs (see top and bottom covers 34 and 36 of Stolpmann).
Stolpmann does not disclose the upper major surface comprising a plurality of upper ribs, and a plurality of upper slots opposite and longitudinally spaced from said plurality of upper ribs.
Liu teaches a foam base member (comprising portions 50 and 40 of Liu) that has a plurality of upper ribs (51 of Liu shown in at least Fig. 8), each upper rib being V-shaped (as shown in Fig. 1 of Liu) and having a […] distal end (see ends of ribs shown in at least Fig. 1 of Liu) […] adjacent upper ribs being separated by a valley comprising opposing straight sides (see the straight sides of the ribs forming a valley in Fig. 1 of Liu), and a curved end terminating the opposing straight sides (see the curved end portion forming the end of the valley in at least Figs. 1 and 8 of Liu), and a plurality of upper slots opposite and longitudinally spaced from said plurality of upper ribs (see the plurality of slots which are not numbered but on the upper surface spaced from the plurality of upper ribs as shown in Fig. 8 of Liu), and a lower major surface opposing said upper major surface (see the bottom surface of the member shown in Fig. 8 of Liu). Liu does not teach that the ribs have a curved distal end point. However, Liu does disclose “the amount and position of the first notches 51 and the second notches 52 may be varied according to different needs and therefore are not limited to this embodiment”. One having ordinary skill in the art at the time the invention was filed would find it obvious to include slots and ribs as taught by Liu in the foam base of Stolpmann for the purpose of enabling use with an articulating bed frame so that the notches serve as a fulcrum therefore reducing the deforming stress when bent (see at least paragraphs [0047] and [0048] of Liu).  Alternatively, one having ordinary skill in the art at the time the invention was filed would find it obvious to form Stolpmann’s base layer in a crib form comprising slots and ribs as taught by Liu for the predictable results of adding support for the lateral bladders during articulation.
Liu does not explicitly disclose that the distal ends of the ribs are curved distal end points. However, there is no evidence in the Applicant’s original disclose or in the declaration to support the criticality of the curved distal end point. Changing the shape of Liu’s notches to include a curved distal end point would be obvious to one having ordinary skill in the art since changing the number and/or shape of the grooves would result in more or less articulation of the mattress. A change in the shape of a prior art device is a design consideration within the level of skill of one skilled in the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). See MPEP 2144.04.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Stolpmann in view of Liu further in view of Elkins (US 4,884,304).
Regarding Claim 21: Stolpmann in view of Liu make obvious the hospital bed of claim 1. Stolpmann and Liu do not disclose further comprising a coolant pump coupled to said controller; and wherein said hospital bed mattress comprises a plurality of channels carried by said base foam layer and fluidly coupled to said coolant pump and configured to cycle coolant fluid through said plurality of channels.  
However, Elkins teaches a bedding system comprising coolant pump coupled to a controller (control device 26 of Elkins) and wherein said hospital bed mattress comprises a plurality of channels (see channels 20 of Elkins) carried by said base foam layer and fluidly coupled to said coolant pump and configured to cycle coolant fluid through said plurality of channels (see at least the abstract and Figs. 1-8 of Elkins). 
One having ordinary skill in the art at the time the invention was filed would find it obvious to utilize a cooling device as taught by Elkins with the mattress of Stolpmann for the purpose of regulating the temperature close to human skin temperature (see the abstract of Elkins). Note that the term “carried by” is a broad limitation that is interpreted by the Examiner simply to mean supported by.   

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA L BAILEY whose telephone number is (571)272-8476. The examiner can normally be reached M-F 7:30 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.L.B/Examiner, Art Unit 3673                                                                                                                                                                                                        
/ERIC J KURILLA/Primary Examiner, Art Unit 3619